Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 19, 2020

                                            No. 04-19-00879-CV

                                       CITY OF LEON VALLEY,
                                              Appellant

                                                       v.

                                            Benny MARTINEZ,
                                                 Appellee

                     From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019-CI-08343
                              Honorable Peter Sakai, Judge Presiding 1

                                                   ORDER

       In accordance with this court’s opinion of this date, we REVERSE the trial court’s order
and dismiss Appellee’s suit for want of jurisdiction. Appellee’s motion for expedited
consideration of this appeal is MOOT. We tax costs of court for this appeal against Benny
Martinez.

        It is so ORDERED on August 19, 2020.


                                                        _____________________________
                                                        Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2020.

                                                        _____________________________
                                                        Michael A. Cruz, Clerk of Court




1
 The Honorable Peter Sakai, presiding judge of the 225th Judicial District Court, signed the order being appealed.
The Honorable Rosie Alvarado is the presiding judge of the 438th Judicial District Court.